Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-40 are pending in this application and have been examined in response to application amendment filed on 01/08/2021.
Claims 1-20 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 27, 35, 36 and 39 recite: “a plurality of second work spaces”.  The specification appears to disclose only one “second work space”.  Thus, the limitation includes subject matter that was not described in the original specification.
If the examiner has overlooked the portion of the original specification that describes the feature of the present invention, then applicant should point it out (by page number and line number) in the response to this office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 35, 36 and 39 recite the limitation " a plurality of second work spaces ", while the parent claim 20 recites a first work space, a second work space and a third work space, it is not clear what work spaces are considered as “second work spaces”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24, 25, 27, 28, 32 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hou et al. (Hou, US 2014/0053091 A1).


As to INDEPENDENT claim 21, Hou discloses a method comprising: receiving, by a processor, a selection of a first pill from a first work space having multiple pills and multiple performance topics relevant to a user, wherein the first pill has a first performance topic (fig.2; multiple performance topics such as “Brand” and “Category” are selectable); 
receiving, by the processor, a drag and drop of the first pill from the first work space to a second work space (fig.2; a user drags a performance topic to a particular work location); 
displaying, by the processor, a first data visualization representing the first performance topic in the second work space, in response to the receiving the drag and drop into the second work space, wherein the first data visualization is a data metric (fig.3; a data visualization is displayed); 
receiving, by the processor, a selection of a second pill from a from the first work space having multiple pills, wherein the second pill has a second performance topic (fig.2; [0043]; different performance topics are selectable); 
receiving, by the processor, a drag and drop of the second pill from the first work space to a third work space (fig.6; a second performance topic is dragged and dropped to a different work location); and 
displaying by the processor and concurrently with the first data visualization, a second data visualization representing the second performance topic in the third work space, in response to the receiving the drag and drop into the third work space, wherein the second data visualization is an analytical dashboard including a collection of multiple data points (fig.7; all dragged and dropped data visualizations are displayed).


As to claim 22, Hou discloses concurrently displaying, by the processor, multiple data visualizations representing multiple performance topics in the second work space (fig.3, “304”; data visualizations of different car brands are displayed together).
As to claim 24, Hou discloses wherein the pill is a virtual object (fig.12; virtual objects such as line charts and bar charts are displayed).

As to claim 25, Hou discloses wherein the pill is at least one of a widget or a storyboard ([0055]; different visualization functions such as comparison and contribution are selectable).

As to claim 27, Hou discloses wherein the second work space is one of a plurality of second work spaces in a row above the third work space ([0099]; the work locations are arranged freely by the user).

As to claim 28, Hou discloses classifying, by the processor, the multiple pills into different headings within the first workspace (fig.2, the different headings are sorted alphabetically).

As to claim 32, Hou discloses retrieving, by the processor, the first data visualization from a visualization database remote from a client computing device of the user (fig.1).

As to claim 37, Hou discloses displaying, by the processor, a third data visualization in the third work space by replacing the second data visualization in the third work space ([0054]; existing visualizations can be merged to form a new visualizations).

As to claim 38, Hou discloses changing, by the processor, a view of the third data visualization, in response to at least one of a selection of a tab or filtering of data using a drop down menu, and without involvement of a server system ([0053]; views can be changed by using the fold and unfold buttons).

As to claim 39, Hou discloses concurrently displaying, by the processor, multiple data metrics in each of a plurality of second work spaces, respectively and one analytical dashboard in the third work space ([0099]; the work locations are arranged freely by the user).

As to INDEPENDENT claim 40, see rationale addressed in the rejection of claim 21 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hou and in view of Armitage (US 2014/0082025 A1).





As to claim 23, Hou does not expressly disclose wherein the data visualization is a pre-built, dynamic analytical dashboard from a visualization database (Armitage, fig. 1, fig.2A; [0046]; analytical visualizations are specified based on user profiles).
In the same field of endeavor, Armitage wherein the data visualization is a pre-built, dynamic analytical dashboard from a visualization database (Armitage, fig. 1, fig.2A; [0046]; analytical visualizations are specified based on user profiles).
It would have been obvious to one of ordinary skill in the art, having the teaching of Hou and Armitage before him prior to the effective filling date, to modify the data exploration user interface taught by Hou to include user profiles taught by Armitage with the motivation being to provide analysis digests specifications associated with a particular user.

As to claim 29, Hou does not expressly disclose monitoring and tracking, by the processor, the first performance topic using data analytics.
In the same field of endeavor, Armitage discloses monitoring and tracking, by the processor, the first performance topic using data analytics  ([0039]; analytics are updated in real time).
It would have been obvious to one of ordinary skill in the art, having the teaching of Hou and Armitage before him prior to the effective filling date, to modify the data exploration user interface taught by Hou to include real time data monitoring taught by Armitage with the motivation being to provide analytical needs in real time without the need for complicated programming.	

As to claim 30, Hou does not expressly disclose customizing, by the processor, at least one of the multiple pills, the first performance topic or the second performance topic, based on a log in of the user.

It would have been obvious to one of ordinary skill in the art, having the teaching of Hou and Armitage before him prior to the effective filling date, to modify the data exploration user interface taught by Hou to include user profiles taught by Armitage with the motivation being to provide analysis digests specifications associated with a particular user.

As to claim 31, Hou does not expressly disclose customizing, by the processor, at least one of the multiple pills, the first performance topic or the second performance topic, based on at least one of employment status, employment position, employment department or security clearance. 
In the same field of endeavor, Armitage discloses customizing, by the processor, at least one of the multiple pills, the first performance topic or the second performance topic, based on at least one of employment status, employment position, employment department or security clearance (Armitage, fig.2B, “Welcome: Administrator”; an administrator user login is provided). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Hou and Armitage before him prior to the effective filling date, to modify the data exploration user interface taught by Hou to include user profiles taught by Armitage with the motivation being to provide analysis digests specifications associated with a particular user.

As to claim 33, Hou does not expressly disclose obtaining, by the processor, the first data visualization based on at least one of a favorites setting or a user history setting.
In the same field of endeavor, Armitage discloses obtaining, by the processor, the first data visualization based on at least one of a favorites setting or a user history setting (Armitage, [0050]; visualizations can be configured and saved based on the user preference).
.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hou and in view of Kim et al. (Kim, US 2004/0028375 A1).

As to claim 26, Hou does not expressly disclose wherein the multiple pills in the first work space comprise at least one of widgets within a first flyout menu or storyboards within a second flyout menu.
In the same field of endeavor, Kim discloses … a first flyout menu and …a second flyout menu  (fig.15, fig.17, [0010]; collapsible menus of different categories are displayed).
It would have been obvious to one of ordinary skill in the art, having the teaching of the Hou and the teaching of Kim before him prior to the effective filling date, to modify the analytical interface taught by Hou  and Kim to include a collapsible menu interface taught by Kim with the motivation being to increase screen real estate.   

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hou and in view of Devarjan et al. (Devarjan, US 2015/0262396 A1).

As to claim 34, Hou does not expressly disclose interpreting, by the processor, a drag and drop into the third work space as a cancellation, in response to receiving a drag and drop of the first pill from the first work space to the third work space.
In the same field of endeavor, Devarjan discloses interpreting, by the processor, a drag and drop …as a cancellation… ([0080]; the drop action is canceled if the dropped visualization is incompatible with the drop zone).
It would have been obvious to one of ordinary skill in the art, having the teaching of Hou and the teaching of Devarajan before him prior to the effective filling date, to modify the analytical interface taught by Hou and Devarajan to include a drop cancellation action taught by Devarajan with the motivation being to invalidate incompatible objects.   

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hou and in view of Gu et al. (Gu, US 2014/0281990 A1).

As to claim 35, Hou does not expressly disclose displaying, by the processor, the first data visualization in a next available of a plurality of second work spaces.
In the same field of endeavor, Gu discloses displaying, by the processor, the first data visualization in a next available of a plurality of second work spaces ([0060]; the dropped visualization is placed in the next available space).
It would have been obvious to one of ordinary skill in the art, having the teaching of Hou and the teaching of Gu before him prior to the effective filling date, to modify the analytical interface taught by Hou and Gu to include a visualization arrangement interface taught by Lodge with the motivation being to customize the arrangement of the displayed objects.   

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hou and in view of Lodge (US 2010/0231752 A1).

As to claim 36, Hou does not expressly disclose displaying, by the processor, the first data visualization as a replacement of another data visualization in the second work space, in response to all of a plurality of second work spaces being occupied.
In the same field of endeavor, Lodge discloses displaying, by the processor, the first data visualization as a replacement of another data visualization in the second work space, in response to all of a plurality of second work spaces being occupied. ([0029]; when the work space is full, a newly dropped visualization will replace the existing visualization).
It would have been obvious to one of ordinary skill in the art, having the teaching of Hou and the teaching of Lodge before him prior to the effective filling date, to modify the analytical interface taught by Hou and Lodge to include a visualization replacement interface taught by Lodge with the motivation being to customize the arrangement of the displayed objects.   

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.